2017 IL App (1st) 170941

                                                                          THIRD DIVISION
                                                                          December 13, 2017

                                         No. 1-17-0941


                                        IN THE

                             APPELLATE COURT OF ILLINOIS

                               FIRST JUDICIAL DISTRICT


In re PETITION TO ANNEX CERTAIN TERRITORY                          )      Appeal from the
TO THE VILLAGE OF LEMONT, ILLINOIS,                                )      Circuit Court of
                                                                   )      Cook County.
(The Village of Lemont, an Illinois Municipal Corporation,         )      15 COAN 3
Intervenor-Appellant; Mid-Iron Club, Inc., Gleneagles Country      )
Club, Inc., Cook Golf Properties, Inc., Pine Meadow Golf Club,     )      The Honorable
Inc. d/b/a Cog Hill, and the Village of Palos Park, an Illinois    )      Carol A. Kipperman,
Municipal Corporation, Objectors-Appellees).                       )      Judge Presiding.


       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Presiding Justice Cobbs and Justice Howse concurred in the judgment and opinion.

                                           OPINION

¶1     This appeal involves a dispute between two villages about the annexation of

unincorporated territory. Opposing annexation into the village of Lemont are several privately

owned golf courses along with the Village of Palos Park, and supporting annexation into Lemont

are some residential landowners along with the Village of Lemont. The trial court ultimately

granted summary judgment to the golf courses and Palos Park, concluding the golf courses had

annexation priority because they had not abandoned their earlier-filed annexation petitions. This

then legitimized the annexation of their unincorporated territory to Palos Park. The residential

landowners and Lemont now appeal, contending the trial court’s summary judgment ruling was
No. 1-17-0941

erroneous. They also contend the court abused its discretion in denying their motion for a

substitution of judge and their motion to extend discovery back before 2015. For the reasons to

follow, we affirm.

¶2                                       BACKGROUND

¶3     Several years ago, a wide swath of unincorporated territory in Cook County lay

sandwiched between Palos Park and the Village of Lemont. As stated, a dispute arose about

whether that territory should have been annexed to Palos Park or the Village of Lemont. In 2015,

the golf courses of Gleneagles Country Club, Inc. (Gleneagles), Mid-Iron Club, Inc. (Mid-Iron), 1

and Cog Hill 2 sought to annex their property to Palos Park, with their respective petitions filed in

April, February, and March of 2015. The golf courses, together with Ludwig Farms, 3 which filed

its petition in 2014, all occupied almost 1,500 acres of the unincorporated territory. The

voluntary annexation petitions fell under section 7-1-8 of the Illinois Municipal Code (65 ILCS

5/7-1-8 (West 2014)), which permits the annexation of unincorporated territory to a municipality,

provided it is contiguous to that municipality at the time of annexation. Section 7-1-8 states that

“[t]he corporate authorities of the municipality to which annexation is sought shall then consider

the question of the annexation of the described territory,” and a majority vote is required for

annexation. Id.

¶4     While the 2015 voluntary petitions were pending, the Cook County Forest Preserve and

Palos Park meanwhile had entered into an intergovernmental annexation agreement, wherein

Palos Park annexed about 190 acres of forest preserve. There was a public meeting in October to

discuss the annexation. Palos Park and Lemont public officials, including the mayors, were


       1
          John B. Murphey, the attorney who represents Mid-Iron and Gleneagles, filed an appearance in
this appeal only on behalf of Gleneagles.
        2
          Cog Hill golf course comprises Cook Golf Properties, Inc., and Pine Meadow Golf Club, Inc.
        3
          Ludwig Farms is not a party to this appeal.
                                                  2

No. 1-17-0941

present. The forest preserve annexation to Palos Park subsequently became final on December

14, 2015, following a public hearing. According to the Palos Park attorney, the forest preserve

annexation created actual contiguity between Palos Park and Mid-Iron Golf Club, thus teeing up

the annexation of Mid-Iron Golf Club. With a domino-like effect, this then created contiguity to

annex Gleneagles, then Cog Hill, and then Ludwig Farms, all to Palos Park. The owner of

Gleneagles also attested that the Village of Lemont had positioned itself against the golf courses’

annexation due to lack of contiguity, and the annexation of the forest preserve was meant to

resolve that matter.

¶5      In challenging these annexation efforts, on December 11, 2015, some 14 residential

landowners, 4 occupying a small percentage of the unincorporated territory, filed what all parties

agree is considered a “forcible” or “involuntary” annexation petition under section 7-1-2 of the

Municipal Code (65 ILCS 5/7-1-2 (West 2014)). They claimed a portion of the Gleneagles

property should instead be annexed to Lemont and requested a hearing. The residential

landowners sought to have about 117 acres annexed to Lemont. Those residential landowners’

property consisted of 7 acres, all of which was, to use golf terminology, out of bounds from the

110-acre golf course. The Village of Lemont later intervened in this case, joining the residential

landowners and admitting that Lemont’s future planned growth had included Gleneagles and

Cog Hill. It is claimed that a valid involuntary petition would have threatened the contiguity that

the other golf courses and the farm had with Palos Park, and thus the involuntary petition was a

means of thwarting the voluntary annexation petitions.

¶6      On December 31, 2015, Palos Park objected (see 65 ILCS 5/7-1-3 (West 2014)), noting

that the golf courses and Ludwig Farms had already filed voluntary petitions and they were

“actively working with Palos Park to complete the annexations” to Palos Park. Palos Park noted
4
 The petition also identifies them as 19 registered voters.
                                                      3

No. 1-17-0941

that permitting the annexation of the residential landowners’ property would lead to the

anomalous result of having Gleneagles golf course municipally split in half, with a portion

joining Palos Park (or remaining unincorporated) and a portion joining Lemont. Palos Park

argued, for example, that Gleneagles’ voluntary section 7-1-8 petition had priority over that filed

by the residential landowners and that the residential landowners failed to give proper notice of

their petition. Palos Park requested that the court dismiss the petition, and Cog Hill, Gleneagles,

and Mid-Iron joined in the objection.

¶7        Pursuant to the landowners’ request, on January 7, 2016, the section 7-1-2 hearing was

held with the parties present to discuss the December 11 involuntary annexation petition. As

discussed in further depth below, Palos Park and the golf courses (collectively, Objectors)

requested a continuance based on Palos Park’s anticipated adoption of annexation ordinances

which was to occur several days later on January 15. The court granted the requested

continuance for January 20 over the objection of the landowners (collectively with Lemont,

Petitioners).

¶8        On January 11, the Petitioners filed a motion for a substitution of judge under section 2­

1001(a)(2) of the Code of Civil Procedure (735 ILCS 5/2-1001(a)(2) (West 2014)), which was

denied.

¶9        On January 15, 2016, Palos Park adopted an annexation ordinance for Mid-Iron and

Gleneagles. A month later on February 8, 2016, Palos Park adopted an annexation ordinance for

Cog Hill and Ludwig Farms. Although the Objectors had been negotiating a memorandum of

agreement for a number of months regarding the water and sewer services of their property, prior

to the ordinances going into effect, the golf courses and Ludwig Farms notified Palos Park’s




                                                  4

No. 1-17-0941

attorney that they were waiving the need for an annexation agreement as a precondition to the

annexation.

¶ 10   The matter proceeded with the parties engaging in discovery. The court granted the

Objectors a protective order to limit discovery from January 1, 2015, forward. Objectors then

filed a motion for summary judgment, which the court granted, holding the Objectors’ earlier-

filed 2015 voluntary petitions had priority over the Petitioners’ involuntary petition. Petitioners

now appeal from that judgment.

¶ 11                                        ANALYSIS

¶ 12   Petitioners first contend the trial court erred in denying their motion for substitution of

judge. Under section 2-1001(a)(2) of the Code of Civil Procedure (id.), a litigant is allowed one

substitution of judge without cause, and section 2-1001(a)(2) should be read as favoring

substitution. Bowman v. Ottney, 2015 IL 119000, ¶ 18. This principle, however, does not permit

a construction that permits “judge shopping,” which occurs when litigants seek to substitute a

judge after forming an opinion that the judge may be unfavorably disposed toward the merits of

their case. Id.; Cincinnati Insurance Co. v. Chapman, 2012 IL App (1st) 111792, ¶ 23.

¶ 13   To preclude “judge shopping,” a motion for substitution of judge as of right must be filed

at the earliest practical moment before commencement of trial or hearing and also before the

judge rules upon any “substantial issue” in the case. Chapman, 2012 IL App (1st) 111792, ¶ 23.

A substantial ruling is one that directly relates to the merits of the case. In re Estate of Gay, 353
Ill. App. 3d 341, 343 (2004). That includes where the party moving for substitution has discussed

issues with the trial judge, who then indicates a position on a particular point. Colagrossi v.

Royal Bank of Scotland, 2016 IL App (1st) 142216, ¶ 30. In addition, a substitution of judge may

be denied, even where the judge did not rule on a substantial issue, where the litigant had an



                                                 5

No. 1-17-0941

opportunity to test the waters and form an opinion as to the court’s disposition of an issue.

Chapman, 2012 IL App (1st) 111792, ¶ 23; see also Colagrossi, 2016 IL App (1st) 142216, ¶ 36

(“testing the waters” remains a viable objection to substitution of judge motions as of right in the

First District); but see Schnepf v. Schnepf, 2013 IL App (4th) 121142, ¶¶ 29-30, 56 (departing

from the overwhelming “weight of appellate authority” and rejecting the “test the waters”

doctrine).

¶ 14   Under our de novo review, we conclude the trial court did not err in denying the

substitution motion because there was a hearing, a substantive ruling, and opportunity for the

Petitioners to “test the waters.” See In re Estate of Hoellen, 367 Ill. App. 3d 240, 246 (2006)

(whether a trial court’s ruling is “substantial” is a question of law). Here, as stated, the Objectors

filed their voluntary petitions for annexation to Palos Park in spring 2015. On December 11,

2015, the Petitioners filed their own involuntary annexation petition, but the Objectors objected,

citing notice deficiencies under the statute. See 65 ILCS 5/7-1-2 (West 2014). The parties then

appeared, pursuant to Petitioners’ own motion, for a section 7-1-2 hearing before the trial judge

on January 7, 2016, with the Petitioners requesting a 28-day reappearance date so that they could

provide proper notice to Gleneagles and then discuss discovery.

¶ 15   Palos Park, however, informed the court that the annexation of both Gleneagles and Mid-

Iron was to take place in Palos Park on January 15, 2016, which arguably would render the

Petitioners’ section 7-1-2 petition moot (counsel argued a precondition for such a petition was

that the property sought to be forcibly annexed not be incorporated into a municipality already).

The court noted that the Palos Park pleading, which included the voluntary petitions, “was

extremely helpful” and counsel had described the “highlights” of the pleading. Palos Park argued

against the Petitioners’ actions of filing the involuntary petition, stating “[t]his is really nothing



                                                  6

No. 1-17-0941

more than a tactic to interrupt the voluntary petition which has priority.” Palos Park argued that

there should be a status hearing following the annexation and it could then file a motion to

dismiss. The attorneys representing Mid-Iron, Gleneagles, and Cog Hill essentially agreed with

Palos Park, adding that the parties could present the court with certified copies of the Palos Park

annexation ordinances and then “decide what they want to do.” Counsel for the Petitioners

acknowledged, “[i]t just sounds like we just heard oral argument after a bunch of testimony” and

asserted that the matter needed to be further briefed, but then counsel argued the Objectors’

inaction on previously filed annexation petitions had rendered the Gleneagles 2015 petition

ineffective and further that Petitioners’ notice was sufficient under the directory section 7-1-2

statute.

¶ 16       Over the Petitioners’ objection, the court granted the Objectors’ request to meet shortly

after the annexation ordinances were to pass in Palos Park, and the court set a hearing date on

January 20, thereby rejecting the Petitioners’ argument that the court could “still move forward”

on their involuntary annexation petition. This was an implicit if not explicit substantive ruling in

favor of the Objectors. In granting the Objectors’ request, the future of the Petitioners’ petition

was thrown into question, making their motion for a substitution of judge untimely and

tantamount to judge shopping. See Hoellen, 367 Ill. App. 3d at 247. Moreover, as Palos Park and

the golf courses noted in response to the substitution of judge motion, a hearing was required to

be held within a 20- to 30-day period following the filing of the involuntary annexation petition,

and that hearing was held on January 7. See 65 ILCS 5/7-1-2 (West 2014). This further confirms

the substantive nature of the court’s ruling and that a hearing in the case already had begun prior

to the substitution motion. Even if we were to find the court’s January 7 hearing and continuance

was not substantive, it certainly presented the Petitioners with the opportunity to “test the



                                                   7

No. 1-17-0941

waters” and discern the judge’s potentially unfavorable disposition on the merits of their claim.

See Hoellen, 367 Ill. App. 3d at 247. It is not lost upon us that the Petitioners had a hearing on

their January 11 substitution motion on January 14, which just happened to be one day before

several Palos Park annexation ordinances were to be adopted. For all of these reasons, the

Petitioners’ argument fails.

¶ 17      The Petitioners next challenge the summary judgment granted in favor of the Objectors.

Summary judgment is appropriate where the pleadings, depositions, and admissions on file,

together with the affidavits, if any, demonstrate there is no genuine issue as to any material fact

so that the movant is entitled to judgment as a matter of law. 735 ILCS 5/2-1005 (West 2014);

Ioerger v. Halverson Construction Co., 232 Ill. 2d 196, 201 (2008). The court must consider

such items strictly against the movant and liberally in favor of the nonmovant. Williams v.

Manchester, 228 Ill. 2d 404, 417 (2008). The purpose of summary judgment is not to try a

question of fact, but to determine whether a genuine issue of triable fact exists. Adams v.

Northern Illinois Gas Co., 211 Ill. 2d 32, 42-43 (2004). A triable issue precluding summary

judgment exists where the material facts are disputed or where the material facts are undisputed

but reasonable people could draw different inferences from those undisputed facts. Id. at 43. If

the moving party supplies facts that, if not contradicted, would entitle that person to judgment as

a matter of law, the opposing party cannot rely on his pleadings alone to raise genuine issues of

material fact. Piquette v. Midtown Anesthesia Associates, 192 Ill. App. 3d 219, 222-23 (1989).

We review the trial court’s order granting summary judgment de novo. Ioerger, Inc., 232 Ill. 2d

at 201.




                                                8

No. 1-17-0941

¶ 18    The Petitioners first contend that Gleneagles’ and Mid-Iron’s voluntary petitions 5 do not

have priority over the later-filed involuntary petition because there is no evidence the Palos Park

village clerk received them, as required. See 65 ILCS 5/7-1-8 (West 2014). We agree with

Objectors that this is a spurious claim. A document is considered filed when it is deposited with

and passes into the exclusive control and custody of the clerk, who understandingly receives the

same in order that it may become a part of the permanent records of his office. Gietl v.

Commissioners of Drainage District No. One, 384 Ill. 499, 501-02 (1943). Here, the Palos Park

manager Richard Boehm testified that he received Gleneagles’ petition and deposited it in the

village clerk’s office, where it was filed in April 2015. He also testified that the Palos Park

attorney filed Mid-Iron’s petition, also transmitting it to the village clerk’s office in March 2015.

People ex rel. Village of Orland Hills v. Village of Orland Park, 316 Ill. App. 3d 327, 338-39

(2000); see also Valio v. Board of Fire & Police Commissioners, 311 Ill. App. 3d 321, 327

(2000) (ministerial tasks such as stamping a pleading “filed” are unnecessary to perfect a filing).

Boehm’s testimony as to Gleneagles is supported by the petition itself, which has attached

thereto a notary page and acknowledgement that Boehm received the petition on April 14, 2015,

on behalf of Palos Park. The Petitioners have provided no contrary evidence, and the Municipal

Code does not require a date and time stamp from the clerk’s office evidencing the filing, so

accordingly, we reject their claim. See Piquette, 192 Ill. App. 3d at 222-23; see also Lee v. Six

5
 Petitioners do not develop an argument about why we should consider when the golf courses, other than
Gleneagles, filed their petitions with the clerk’s office. They point to deposition testimony regarding both
Gleneagles and Mid-Iron, which is why we highlight both above. However, Petitioners in particular do
not develop an argument regarding Cog Hill, thus waiving the matter. See Ill. S. Ct. R. 341(h)(7) (eff. Jan.
1, 2016) (an appellant’s argument must contain the contentions of the appellant and the reasons therefor,
with citation to authorities and record relied on, and points not argued are waived); Marzouki v. Nagar-
Marzouki, 2014 IL App (1st) 132841, ¶ 12. We note, however, that Objectors have supplied this court
with the affidavit of William Hennessy, attorney for Gleneagles, Cog Hill, and Ludwig Farms, who
attested that he presented Cog Hill’s petition to Palos Park on March 24, 2015. Palos Park Village
Manager Richard Boehm testified that he received the petitions from Hennessy and “[o]nce I received
these petitions, they were delivered to the village clerk’s office.”
                                                     9

No. 1-17-0941

Flags Theme Parks, Inc., 2014 IL App (1st) 130771, ¶ 61 (speculation, conjecture, or guess is

insufficient to withstand summary judgment).

¶ 19   The Petitioners also contend the trial court erred in ruling that the 2015 voluntary

annexation petitions had priority over the later-filed involuntary petition and thus were not

abandoned by the Objectors. A proceeding for annexation itself involves an incorporation of the

previously unincorporated territory. City of Countryside v. Village of La Grange, 24 Ill. 2d 163,

166 (1962). A section 7-1-8 voluntary annexation proceeding is “initiated” by the filing of a

petition by the landowner, and the annexation is completed by the final action of the

municipality. In re Petition to Annex Certain Property to the City of Wood Dale, 244 Ill. App. 3d
820, 827 (1993). Public policy and fundamental fairness favor voluntary annexations by

landowners over involuntary annexations. Id.

¶ 20   The general rule governing conflicting petitions to annex or incorporate the same tract of

land is that the first to initiate an annexation petition is entitled to priority over the property

against all other parties initiating a proceeding at a later date. In re Petition for Submittal of the

Question of Annexation to the Corporate Authorities of the City of Joliet, 282 Ill. App. 3d 684,

689 (1996). Priority in time typically is determined by the time of initiation of annexation

proceedings. In re Annexation of Certain Territory to the Village of Deer Park, 358 Ill. App. 3d
92, 96 (2005). Nonetheless, a party loses its right to priority if it is found to have abandoned its

petition. Joliet, 282 Ill. App. 3d at 689. This occurs when “a party takes no action on an

annexation proceeding and frustrates the annexation plans of a neighboring community.” Id. A

claim of abandonment, however, may be defeated by evidence showing that actions were taken

relating to the annexation petition. Id.




                                                 10 

No. 1-17-0941

¶ 21   Here, the Objectors engaged in sustained and consistent action to advance the 2015

voluntary petitions. This is supported by the affidavits and evidence regarding activities between

January 2015 and spring 2016, attached to the Objectors’ summary judgment motion. For

example, Palos Park manager Richard Boehm attested that he had coordinated and handled

documents needed to establish contiguity and municipal services to the annexed parties. He had

met with the village mayor and other municipal employees to advance the process and handled

the forest preserve annexation. Palos Park attorney Thomas Bayer attested that he had worked

with the Palos Park mayor, village manager, village council and staff on the annexation. He

negotiated documents needed to annex the property, aided in establishing contiguity between

Palos Park and the property to be annexed, and also reviewed various documents. He attached

his billing report for which he was paid by Palos Park. Cog Hill’s civil engineer Mary Catherine

McBride attested that she had worked with the village engineer, village attorney, and ComEd on

annexation and utility connections with Palos Park. William Hennessey, the attorney for

Gleneagles, Cog Hill, and Ludwig Farms, attested that he represented the parties in extensive

annexation negotiations, including drafting the memorandum of agreement between the golf

courses, Ludwig Farms, and Palos Park for water and sewer services and attending a June 2015

meeting at which the Palos Park village mayor, manager, engineer, and attorney were present,

among others. As of August 2015, he had sent a revised memorandum of agreement to a number

of the parties involved in annexation efforts, including Palos Park’s mayor. Gleneagles’ president

William McNulty attested that he had actively negotiated with Palos Park representatives to

annex the various golf courses and farm to Palos Park and participated in the June 2015 meeting

with various parties, including the village mayor, administrator, engineer, and attorney.




                                                11 

No. 1-17-0941

¶ 22    In short, the documents and affidavits show that throughout 2015, there were numerous

meetings and extended coordination among various parties to determine detailed plans as to

electricity, sanitary sewer engineering, water main extension, easements, zoning, and the fiscal

impact of annexing the properties. In addition, the Gleneagles annexation was preceded by

negotiations between Palos Park and the forest preserve district to annex the forest preserve

property. This annexation facilitated the Objectors’ annexations because it conclusively provided

contiguity, as required by section 7-1-8, to the Objectors’ properties. 6 The Petitioners do not

necessarily dispute the facts that the Objectors rely on for summary judgment, and reasonable

people could not draw different inferences from those facts showing sustained activity by the

Objectors. This justifies summary judgment in favor of the Objectors. See Adams, 211 Ill. 2d at

43.

¶ 23    Relying on the seminal case, People ex rel. Village of Worth v. Ihde, 23 Ill. 2d 63, 67-68

(1961), Petitioners nonetheless contend that in viewing “action” taken to pursue an annexation,

courts can only consider the official actions of the corporate authorities, including the mayor and

village council. See also 65 ILCS 5/1-1-2 (West 2014). They argue that in this instance, the

6
 The Petitioners essentially ask that we discount Palos Park’s efforts to annex the forest preserve. They
assert the forest preserve annexation cannot constitute “action” by Palos Park corporate authorities in
support of the Objectors’ voluntary petitions to annex territory to Palos Park. They now contend that the
forest preserve annexation was unnecessary to establish contiguity with the golf courses because such
property falls under a legal exception. Rather than citing law or the testimony of a lawyer to support this
proposition, Petitioners cite the deposition of Cog Hill’s engineer, McBride, wherein she testified that
contiguity is allowed across forest preserve lands. McBride, however, also testified “there was some
concern that perhaps the contiguity across forest preserve lands might have been protested.” Regardless,
because Petitioners failed to cite the statute or any law to support their claim in their opening brief, they
waived the matter. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016) (an appellant’s argument must contain
the contentions of the appellant and the reasons therefor, with citation to authorities, and points not argued
shall not be raised in the reply brief); Marzouki, 2014 IL App (1st) 132841, ¶ 12. They also did not
explain how the forest preserve exception, which is contained in section 7-1-1 of the Municipal Code and
which contains various requirements, applies to the facts of this particular case. See Marzouki, 2014 IL
App (1st) 132841, ¶ 12; see also 65 ILCS 5/7-1-1 (West 2014). In addition, their contention now
contradicts their pleadings and the evidence in the trial court, indicating that the existence of the forest
preserve property protected against annexation by either municipality and that Lemont was opposed to
the forest preserve annexation.
                                                     12 

No. 1-17-0941

corporate authorities did not act promptly enough between the filing of the petitions and the

official approval of annexation ordinance to satisfy Worth. In Worth, Chicago Ridge filed a

petition to annex property in November 1957. In December, the village board “tabled” the

annexation motion until further notice, but ultimately approved the annexation almost a year

after the petition in September 1958. Meanwhile, Palos Hills had petitioned to incorporate with

this property in April 1958. The supreme court held Chicago Ridge had abandoned the

annexation petition because “no action” was taken on it by Chicago Ridge between December

1957 and September 1958, in spite of the Palos Hills incorporation petition filed in April. See

also Countryside, 24 Ill. 2d at 167 (following Worth). The Worth court added, “There was no

showing whatsoever that the board action was necessarily delayed or that the Palos Hills

incorporation petitioners knew of the annexation petition.” Worth, 23 Ill. 2d at 68. In dicta, the

court wrote that had Chicago Ridge authorities “promptly acted to approve the annexation

request, a different question would be presented.” Id.

¶ 24   Contrary to Petitioners’ argument, Worth does not stand for the proposition that prompt

action by the corporate authorities following the filing of an annexation petition is required.

What matters is some action on the part of the corporate authorities or a showing that the

corporate action was delayed. Here, as previously elucidated, we have both. The record makes

clear that the corporate authorities, mainly Palos Park’s mayor, and Palos Park’s

executive/corporate employees, including its village manager and attorney, were aware of the

golf courses’ 2015 annexation petitions, and they took action throughout 2015 toward formally

approving the annexation petitions. The delay was due to coordination among the various parties

for provision of such things as sewer and water service, which the Objectors desired to have

encapsulated in a formal agreement before annexation. Moreover, the record shows that Lemont



                                                13 

No. 1-17-0941

knew about these activities, thus calling into question their involuntary petition under Worth.

Additionally, the Palos Park corporate authorities did indeed pass the annexation ordinances

within a two-month period following the Petitioners’ December 2015 involuntary annexation

petition, unlike in Worth where Chicago Ridge sat on the annexation petition for more than 4

months after the contrary petition was filed.

¶ 25   Cases decided since Worth also support our interpretation. In People ex rel. Village of

Long Grove, 199 Ill. App. 3d 395, 414 (1990), the court considered the three meetings of the

village planning commission, one of which was public, and the village’s hiring of a traffic

engineer as “action” needed to sustain an annexation petition for priority purposes. Long Grove

rejected the argument that courts must focus solely on when corporate authorities vote for the

annexation petition, stating “[a] municipal government should have an opportunity to study

carefully and consider the potential effect of a proposed annexation upon the municipality.” Id. at

414. In Joliet, 282 Ill. App. 3d at 687, the appellate court looked to the five-year negotiations of

the parties and actions of the village employees and attorneys as the “action” needed to sustain

the annexation petition against an abandonment claim. Based on the foregoing, Petitioners’ claim

of abandonment must fail, and the trial court rightly held that the Objectors’ earlier-filed 2015

voluntary annexation petitions had priority over the Petitioner’s involuntary annexation petition.

¶ 26   In light of our holding, we likewise reject Petitioners’ argument that the trial court abused

its discretion in limiting discovery to “January 1, 2015, and forward.” Petitioners now argue this

date is “completely arbitrary.” They note that Gleneagles filed petitions to annex its property to

Palos Park in November 2009, June 2011, and April 2015. They argue information on the prior

petitions was relevant to demonstrate that the Objectors exhibited actions “designed to frustrate

the natural growth and progression of Lemont, and to cut off certain unincorporated territories in



                                                14 

No. 1-17-0941

the Village of Lemont’s planning jurisdiction.” They also argue information could support an

argument for abandonment by the Objectors.

¶ 27   The trial court is given great latitude in determining the scope of discovery because the

range of relevance and materiality for discovery purposes includes not only what is admissible at

trial but also that which leads to what is admissible at trial. The Y-Not Project, Ltd. v. Fox

Waterway Agency, 2016 IL App (2d) 150502, ¶ 43. Although the scope of permissible discovery

is broad, it is not unlimited, and the court must balance the needs of truth and excessive burden

to the litigants. Id. A reviewing court will not disturb a discovery order absent an abuse of

discretion. Id. We agree with the Objectors that the prior voluntary petitions, which were never

challenged by any opposing annexation petitions, are irrelevant to the matter at hand, which was

determining the priority for the 2015 annexation petitions. Petitioners have not cited any law

demonstrating that those prior petitions could even be considered still jurisdictionally “live” once

they were replaced with the 2015 petition. No amount of discovery from previous years would

have enabled Petitioners to defeat the activity that took place throughout 2015, which established

the Objectors’ priority for annexation. The trial court did not abuse its discretion.

¶ 28                                      CONCLUSION

¶ 29   Based on the foregoing, we affirm the judgment of the trial court.

¶ 30   Affirmed.




                                                 15